An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 2/10/2022.

The application has been amended as follows: 

	In claims 6, 8 and 9, please replace the equation “q satisfies 0 < q/(2n+2)< 0.5” with 
	“q satisfies 0 < q/(2n+2)< 0.5”

The following is an examiner’s statement of reasons for allowance: The amended claims overcome the prior art rejections.  The combination of the limited “n” value com-bined with the “p” requirement and the molecular weight range provide the claimed poly-siloxazane compound with novelty and unobviousness.  
	The Examiner agrees in full with applicants’ comments regarding the Laine et al. and the WO ‘407 rejections as there is simply nothing that teaches or suggest the presence of any NH-SiX2 groups as claimed.  The skilled artisan will recognize that the Si atom possesses an open valence that will have it attached to another atom.  
	To clarify applicants’ comments regarding Itoh et al. the Examiner notes that they refer to column 7, line 30, as teaching a specific “m” value of at least 8.  This is actually a preferred embodiment.  Itoh et al. provide a much broader, general teaching of m as a positive integer in column 4, line 30.  Likewise n (which will result in the claimed NH-SiX2 units) can be a positive integer.  There is nothing that teaches or suggest selecting an appropriate m to n ratio (resulting in the claimed p value).  Given the fact that the preferred and disclosed “m” units in Itoh et al. are significantly greater than that claimed (at least 8 in column 7, 100 and 300 in working examples) the skilled artisan would not have been motivated to select an “m” value from within the narrow claimed range (2 to 2 is attached via a CH2 chain and the “m” value is 100.  These compounds are quite different from that claimed.
	Upon an updated review of the prior art the Examiner unearthed other references that are cited as being of general interest. 
	In Blum et al. 5,919,572, the Examiner notes that the structure on the top of col. 8 differs from that claimed only in that it does not possess any NH-SiX2 units.  Initially the Examiner noted that the R5 is comparable to the R1 group in the structure on column 6 and R1 can be a NH-SiX2 as claimed; however, column 7 has very specific definitions of R5 which are different than R1 and does not allow for the NH-SiX2 units as claimed.  Note for instance that the amino group that can be an R5 group is specifically limited to ones that are unsubstituted or substituted with an alkyl group.  As such the totality of that disclosed in Blum et al. fail to teach or suggest the instant claims.  
	The Examiner also draws attention to USPGPub 2018/0312641.  Paragraph 78 teaches polymers having a comparable structure to that in claim 1, with the exception of the NH-SiX2 group.  Paragraph 90 quite generally teaches a crosslinker but there is nothing that teaches or suggests a crosslinking NH-SiX2 group as claimed, particularly in an amount as claimed.
	The remaining references cited in the attached PTO-892 are cited as being of general interest.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/7/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765